Citation Nr: 0316174	
Decision Date: 07/16/03    Archive Date: 07/22/03	

DOCKET NO.  98-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shrapnel wound to the right (major) 
forearm, with ulnar nerve neuropathy. 

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to the right (major) 
shoulder and upper arm. 

4.  Entitlement to an effective date earlier than February 
18, 1997 for the award of a 50 percent evaluation for PTSD. 

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1998, May 1998, and March 1999 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This case was previously before the Board in February 1999 
and April 2000, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.  


FINDINGS OF FACT

1.  PTSD is currently productive of no more that occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Residuals of a shrapnel wound to the right (major) 
forearm, with ulnar nerve neuropathy, are currently 
productive of no more than a moderately severe impairment of 
Muscle Group VIII.  

3.  Residuals of a shrapnel wound to the right (major) 
shoulder and upper arm are currently productive of no more 
than slight injury to Muscle Group III and/or Muscle Group V.

4.  The veteran's claim for an increased evaluation for PTSD 
was received no earlier than February 18, 1997. 

5.  The veteran's service-connected disabilities, consisting 
of PTSD, the residuals of a shrapnel wound to the right 
forearm with ulnar nerve neuropathy, the residuals of a 
shrapnel wound to the right shoulder and upper arm, and 
malaria, when taken in conjunction with his education and 
occupational experience, are insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 (2002).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for the residuals of a shrapnel wound to the right 
(major) forearm, with ulnar nerve neuropathy, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(b), 
4.55(a), 4.56, and Part 4, Codes 5308, 8516 (2002).

3.  The schedular criteria for an increased (compensable) 
evaluation for the residuals of a shrapnel wound to the right 
(major) shoulder and upper arm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55(a), 4.56, 
and Part 4, Codes 5303, 5305 (2002).

4.  The criteria for an effective date earlier than February 
18, 1997, for the award of a 50 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.400 and Part 4, Code 9411 (2002).

5.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In the case at hand, it is clear that the VA has met its duty 
to notify and assist the veteran in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of March 2003 (referenced therein), the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.  

Factual Background

Available service medical records reflect that in March 1967, 
the veteran sustained shell fragment wounds to the right 
upper arm and right forearm.

During a May 1973 VA medical examination, the examiner noted 
scars in the middle of the right arm, upper arm and back of 
right shoulder.  The scar on the medial posterior surface of 
the lower right arm was 1-inch long and well healed.  There 
were 2 small scars in the lateral posterior surface on the 
right upper arm that were well healed.  The 2 scars in the 
posterior right shoulder were each about 1-inch in diameter.  
Motion was full, but the veteran complained of pain and 
numbness in the arm.  The diagnosis was shell fragment 
wounds, right arm and right shoulder, posterior surface, 
involving muscle groups I, II, and VI.

At the time of a period of VA hospitalization in December 
1993, the veteran received diagnoses of alcohol dependence; 
marijuana abuse; nicotine abuse; history of positive PPD; 
right shoulder and arm surgery in 1967; and rule out PTSD.  

The veteran's claim for an increased evaluation for PTSD was 
received on February 18, 1997.

In May 1997, the veteran was seen for a VA psychological 
assessment as part of a compensation inquiry for PTSD.  He 
stated that, following his return from Vietnam, he began to 
experience nightmares, night sweats, depressive episodes, and 
intoxication binges, as well as violent outbursts.  He had 
worked for General Motors until 1986, at which time the plant 
where he was working closed.  He had been unable to hold a 
job since that time.  He suffered from many depressive 
episodes, and used alcohol in order to forget.  He reported 
almost unremitting suicidal thoughts since his return from 
Vietnam.  In the opinion of the examiner, the veteran 
suffered from severe symptoms of chronic PTSD compounded by a 
long-term poor readjustment following discharge from military 
service.  Also noted was that it was probable that the 
veteran currently suffered from severe major depression.  
According to the examiner, the veteran's substance abuse and 
dependence, in conjunction with his strong distrust of others 
and tendency toward violent outbursts, complicated his 
symptom picture.  The pertinent diagnoses were severe major 
depression; substance abuse/dependence, in remission; and 
chronic severe post-traumatic stress disorder.  The veteran's 
Global Assessment of Functioning (GAF) score was 45, 
representative of a major functional impairment in work and 
mood.

During a May 1997 VA psychiatric examination, the veteran 
stated that, following his discharge, he had worked for 
General Motors for 13 years.  He missed only one day during 
his first year of work, and no more than five days out of the 
entire 13 years.  He admitted that he was drinking alcohol 
and smoking marijuana during this period, though never at 
work.  The use of these substances never interfered with his 
job.  After being "laid off" from General Motors, he went to 
Georgia, where he worked in a fish market for three years.  
When the fish market was sold, he began working building 
cabinets, until the owner of the company died in 1986.  He 
had not worked at all since that time.  His main reason for 
not working was reportedly the numbness and weakness in his 
right hand.  

On mental status examination, the veteran denied any 
delusional thinking, and gave no indication of any difficulty 
with reality testing.  He was oriented, and able to perform 
his share of mathematical calculations.  Mood was on the 
depressed side, though he expressed no suicidal ideation.  
The main manifestation of his PTSD appeared to be his 
withdrawal and some depression.  The veteran gave as his main 
difficulty the weakness and numbness in his right hand, and 
his financial problems.  Reportedly, he had been refused 
twice by Social Security.  The pertinent diagnosis was mild 
to moderate PTSD, with a GAF of 55.

In May 1997, the veteran underwent the surgical revision of a 
right ulnar nerve anterior transposition and exploration.  At 
the time of that procedure, it was noted that he had 
previously undergone anterior transposition of his right 
ulnar nerve in August 1996.  Following that procedure, 
however, he had experienced a persistent pain in his right 
forearm, with numbness in the ulna extending to his fingers, 
with a positive Tinel's sign over the cubital tunnel.  
Accordingly, it was elected to explore the veteran's ulnar 
nerve in an attempt to repeat the anterior transposition and 
possible sublux of muscular transposition of the nerve.  

In November 1997, a VA orthopedic examination was 
accomplished.  The veteran gave a history of a residual shell 
fragment wound to his right forearm.  Reportedly, the grip in 
his right hand was slightly weaker than that in his left.  He 
stated that he was right handed.  On physical examination, 
there were two scars on the upper part of the veteran's arm 
and shoulder measuring 1 by 1 1/2 inches, which were 
nontender.  He was able to move his right arm and shoulder 
very well against maximum resistance, and no weakness was 
noted.  Range of motion was within normal limits.  The 
pertinent diagnoses were residual shell fragment wound muscle 
injury to the right forearm, with slight weakness of grip; 
and residual shell fragment wound to the right upper arm and 
shoulder, with no muscle weakness on examination.  

In a rating decision of March 1999, the veteran's prior 30 
percent evaluation for PTSD was increased to 50 percent, 
effective February 18, 1997, the date of receipt of his claim 
for increase.  

On VA orthopedic examination in June 1999, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  That review revealed that, while in Vietnam, the 
veteran had suffered shell fragment wounds to his right arm 
and shoulder, which were subsequently cleaned up and 
debrided, and following which he returned to duty.  
Reportedly, at the time of the incident in question, the 
veteran experienced no bone fractures, or artery or nerve 
damage.  Over the years, he developed problems with pain in 
his elbows.  He underwent two operations for ulnar nerve 
transposition.  However, he continued to experience some 
aching pain and tenderness over the shoulder, in particular, 
with a lot of pushing and pulling, and heavy use.  

On physical examination, the veteran's right shoulder showed 
a 2-centimeter wound on the posterior aspect.  There did not 
appear to be any muscle, bone, or tendon damage, and he 
showed an excellent and full range of motion of the right 
shoulder.  Strength in the right shoulder was likewise 
excellent, and there was no evidence of ulceration or 
depression, or of fixation.  At the time of examination, the 
shoulder exhibited no muscle loss or atrophy.  Examination of 
the right forearm revealed a 3-centimeter scar dorsally over 
the mid forearm.  There was some slight tenderness/soreness 
to palpation, though with no evidence of swelling or 
deformity.  It did not appear that there was any bone or 
muscle loss, and the veteran exhibited good grip and grasp in 
his right hand.  Strength to dorsiflexion and palmar flexion 
of the right wrist was good, though there was a long medial 
scar over the ulnar nerve, with a positive Tinel's.  There 
was some decrease in sensation over the ulnar nerve.  
Radiographic studies of the right shoulder and forearm showed 
no evidence of any acute bony abnormality.  The pertinent 
diagnosis was residuals of shell fragment wounds to the right 
shoulder and right forearm.  

On VA neurologic/peripheral nerve examination in June 1999, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  Since the time of his previous 
operations, the veteran had been troubled by paresthesia and 
numbness down the inside of his right arm going into his 
right little and ring fingers.  These symptoms became worse 
were the veteran to rest his elbow on a chair or other 
surface.  He complained of weakness in his right hand such 
that he could not carry out his job.  For example, he was 
unable to hold a hammer, use a saw, or carry cabinets.  In 
addition, he was prevented from using a pen to draw plans due 
to muscle cramps in his right hand.  

On physical examination, the veteran's upper extremities 
showed no muscle wasting or fasciculations.  There was a mild 
weakness in the right upper extremity limited to abduction of 
the right little finger, and ulnar flexion at the wrist.  
However, this weakness was mild (4/5 power).  There was 
sensory impairment to sharp stimuli over the ulnar surface of 
the right forearm from the level of the elbow down to the 
fingers involving the right little finger, and splitting the 
right ring finger.  Reflexes were symmetrically present 
throughout.  The clinical impression was of chronic right 
ulnar neuropathy, with predominant sensory symptoms, very 
minor muscle weakness, and no wasting.  

In June 2000, the veteran was admitted to a VA medical 
facility for treatment of cannabis and cocaine dependence.  
It was noted that he had been smoking marijuana for many 
years, and using cocaine for the past 4 to 5 months.  With 
respect to psychiatric issues, the veteran reported grief 
related to his brother's and girlfriend's deaths.  Also 
reported were certain thoughts of Vietnam.  The pertinent 
diagnoses were cocaine dependence; cannabis dependence; 
nicotine dependence; PTSD, by history; and grief reaction, 
with a Global Assessment of Functioning score on admission of 
45.  

In correspondence of October 2000, a VA social worker wrote 
that the veteran had been diagnosed with PTSD, and was 
currently participating in the inpatient phase of the 
Transcend Program at the local VA medical center.  Transcend 
was described as an intensive, 12-week inpatient program 
designed to provide comprehensive treatment for veterans of 
the Vietnam war who had been diagnosed with PTSD.  The goal 
of the program was to reduce PTSD symptoms through the use of 
educational, skill building, and psychotherapeutic 
interventions.

On VA psychiatric examination in November 2000, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  A review revealed that the veteran had not worked 
since 1986, mostly because of his hand.  He had attempted to 
get Social Security disability on three separate occasions, 
but had been rejected.  Current complaints consisted of 
intrusive thoughts and nightmares "off and on," in addition 
to occasional flashbacks, hypervigilance, startle response, 
diminished sleep, and detachment from most people.

When questioned, the veteran reported having been admitted to 
the local VA medical center in June and July for the purpose 
of detoxification from cocaine and marijuana, as well as from 
a grief reaction associated with the loss of his brother and 
girlfriend.  He was subsequently discharged in stable 
condition, with no evidence of depression.  Reportedly, he 
had just entered the Transcend Program in October 2000, 
apparently for the purpose of getting off "lifelong drugs."  

On mental status examination, the veteran was clean and 
appropriately dressed, with fair grooming.  Psychomotor 
activity was decreased, and eye contact was tangential.  
Speech was slow in volume and speed, and mood was mildly 
depressed.  Affect was significantly restricted in range, and 
thought processes showed some diminution in the flow of 
association.  At the time of examination, there was no 
bizarre logic, and no obscure thought processes.  Nor were 
there any delusions.  There was no evidence of any disorder 
of associations, and no thought broadcasting or psychotic 
features were elicited.  The veteran denied suicidal 
ideation, and similarly denied feelings of worthlessness and 
hopelessness.  The basic theme of his thought content was 
that he was unable to work because of his hand.  He denied 
auditory or visual hallucinations, and was both alert and 
well oriented.  His memory showed some gaps in remote memory, 
and short-term memory was slightly impaired.  His attention 
was somewhat distractible, and concentration was marginal.  
His judgment and insight were to the effect that he was 
unable to work because his hand gave him trouble, though he 
still had PTSD.  However, he admitted that he had declined 
medication for his problems.  Reportedly, these medications 
had been offered, but he did not wish to take them.  The 
pertinent diagnoses were PTSD; and prior history of substance 
abuse, alcohol, remote, in early remission, marijuana and 
cocaine abuse.  The current GF score was 60, with the score 
for the past year being 65, indicative of moderate 
symptomatology due to PTSD.  In the opinion of the examiner, 
the effect which the veteran's PTSD had on his employability 
was connected to his feelings of detachment and avoidance of 
close relationships, resulting in considerable absenteeism.  
It was expected that, at this point in the veteran's life, 
his PTSD would certainly interfere with his ability to work.  
However, the veteran's own perception was that his major 
problem regarding his employability was the weakness in his 
hands.  

On VA peripheral nerve/neurologic examination in June 2001, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  He complained of numbness in his 
right 4th and 5th fingers beginning immediately after his 
shrapnel wounds.  In April 1966, he underwent a right ulnar 
nerve transposition at the elbow.  Subsequently, the veteran 
again underwent surgery because "the nerve slipped back into 
the cubital tunnel."  Reportedly, after each operation, the 
veteran experienced finger spasms and hand cramps twice a 
week lasting approximately five minutes.  He continued to 
complain of numbness and tingling in the 5th and medial 4th 
fingers of his right hand.  According to the veteran, this 
tingling was constant.  Moreover, were he to be touched over 
the ulnar nerve distribution at the antecubital fossa, his 
tingling tended to become worse.

On physical examination, the veteran complained of aching 
discomfort in his right shoulder when elevating his right 
upper extremity above his head.  This had been present since 
1969.  His main symptoms of PTSD were nightmares and 
sweating.  

On physical examination, there were scars from the veteran's 
wounds in the right upper extremity consisting of a scar over 
the wrist extensor muscles on the ulnar side of the forearm 
overlying the ulnar nerve.  This scar was 5 centimeters long.  
When the veteran contracted his right forearm muscles in 
order to bend his fingers, there was a slight bulge in the 
area of the scar.  The scar itself was nontender.  

Musculoskeletal examination showed a full range of motion at 
both elbow joints.  There was no weakness in the distal 
muscles of any of the veteran's four extremities.  In 
particular, strength was 5/5 in both the ulnar and median 
enervated intrinsic muscles of the right hand.  Strength was 
also 5/5 in the six standard wrist movements.  Tinel's sign 
was positive at the right cubital tunnel behind the elbow, 
and over the transposed right ulnar nerve in the antecubital 
fossa.  Sensory examination revealed vibration and position 
sense were intact distally in all four extremities.  Two-
point discrimination was normal in all four distal 
extremities with the exception of the right upper extremity, 
where two-point discrimination was 8 millimeters at the 5th 
fingertip and the 4th fingertip, whereas normal would be 
4 millimeters.  The pertinent diagnoses were multiple 
shrapnel wounds to the right upper extremity in 1966; right 
ulnar nerve injury secondary to the aforementioned shrapnel 
wound; and status post right ulnar nerve transposition 
secondary to those same shrapnel wounds.  

In the opinion of the examiner, the veteran's main shrapnel 
wound on the ulnar side of the right volar forearm was close 
to the course of the ulnar nerve.  Also noted was that it was 
possible that the veteran might have scar tissue at the site 
of the original injury which was impinging on the ulnar 
nerve.  

A VA EMG conducted in July 2001 was consistent with chronic 
right ulnar mononeuropathy proximal to or at the origin of 
(FCU), with no active denervation.  

Pertinent evidence of record is to the effect that the 
veteran has completed high school, and last worked in 
December 1986.  Reportedly, the veteran has had occupational 
experience in sales and cabinetmaking, and has worked for 
General Motors.  Service-connected disabilities include PTSD, 
evaluated as 50 percent disabling; residuals of shrapnel 
wounds to the right (major) forearm, with ulnar nerve 
neuropathy, evaluated as 20 percent disabling; the residuals 
of shrapnel wounds to the right (major) shoulder and upper 
arm, evaluated as noncompensably disabling; and malaria, 
evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the veteran's various 
service-connected disabilities is 60 percent.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

On VA psychiatric evaluation in May 1997, the veteran stated 
that the main reason he had not worked was not his PTSD, but 
rather his right hand.  While well oriented, his mood was on 
the depressed side.  According to the examiner, the main 
manifestations of the veteran's PTSD appeared to be his 
withdrawal, and some depression.  Based on that examination, 
and a corresponding psychological evaluation showing evidence 
of severe PTSD, the previous 30 percent evaluation was 
increased to 50 percent, effective the date of receipt of his 
claim for increase.

On subsequent VA psychiatric examination in November 2000, 
the veteran complained of nightmares and intrusive thoughts 
"off and on," as well as occasional flashbacks, 
hypervigilance, and startle response.  While his affect was 
significantly restricted in range, his mood was only mildly 
depressed.  There was no evidence of any bizarre logic, and 
no evidence of any obscure thought processes.  Nor was there 
any evidence of delusions or disorder of association.  He 
denied suicidal ideation, and likewise denied feelings of 
worthlessness and hopelessness.  While there were some gaps 
in remote memory, his short-term memory was only slightly 
impaired.

The 50 percent evaluation currently in effect contemplates 
the presence of occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  In 
order to warrant a 70 percent evaluation, there would be 
required occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2002).  

Based on the aforementioned, it is clear that the veteran 
experiences a certain degree of impairment as a result of his 
service-connected PTSD.  However, that level of impairment 
does not rise to a level commensurate with a 70 percent 
evaluation.  More specifically, there is no indication that, 
at present, he suffers from either suicidal ideation or 
obsessional rituals which interfere with his routine 
activities.  Nor is his speech illogical, obscure, or 
irrelevant.  While he is to some degree depressed, there is 
no indication that the depression in question is continuous, 
or such as to affect his ability to function independently, 
appropriately, and effectively.  Based on such findings, the 
Board is of the opinion that the 50 percent evaluation 
currently in effect is appropriate, and that an increased 
rating is not warranted.

Turning to the issue of an increased evaluation for the 
service-connected residuals of shrapnel wounds to the right 
(major) forearm with ulnar nerve neuropathy, the Board notes 
that, at present, the primary manifestations of the veteran's 
disability are for the most part neurological in nature.  In 
that regard, at the time of a VA orthopedic examination in 
November 1997, the grip in the veteran's right hand was only 
slightly weaker than that in his left hand.  On more recent 
VA orthopedic examination in June 1999, there was no evidence 
of any swelling or deformity of the right forearm.  While 
there was some slight tenderness/soreness to palpation, the 
veteran exhibited a good grip and grasp in his right hand, 
and good strength to both dorsiflexion and palmar flexion of 
the right wrist.  A subsequent VA examination in June 2001 
served only to buttress these findings, finding a full range 
of motion at both elbow joints, and strength of 5/5 in both 
the ulnar and median innervated intrinsic muscles of the 
veteran's right hand.  Sensory examination revealed vibration 
and position sense which were intact distally in all four 
extremities, with normal two-point distribution in all four 
distal extremities with the exception of the right upper 
extremity.  

The Board observes that, effective July 3rd, 1997, the 
schedular criteria for the evaluation of service-connected 
muscle injuries underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected shrapnel wounds to 
the right forearm be evaluated under the pertinent 
regulations effective both before and after the July 3rd, 
1997, changes to the rating schedule.  Bernard v. Brown, 4 
Vet. App. 384 (1995).  However, in the case at hand, the 
disability in question does not fall within those sections of 
the rating schedule which underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the service-connected shrapnel 
wounds to the right forearm may be determined under either 
the "old" or "new" schedular criteria.  

In that regard, the 20 percent evaluation currently in effect 
contemplates the presence of a moderately severe injury to 
Muscle Group VIII, that is, the muscles arising mainly from 
the external condyle of the humerus.  In order to warrant an 
increase to 30 percent evaluation, there would need to be 
demonstrated the presence of a severe injury to that same 
muscle group.  38 C.F.R. § 4.73 and Part 4, Code 5308 (2002).  
However, as is clear from the above, the veteran experiences 
no such severe impairment.  In point of fact, were the 
veteran's 20 percent evaluation not "protected" [See 
38 C.F.R. § 3.951(b) (2002)], a reduction in rating might 
very well be indicated.  Even were the veteran to be rated on 
the basis of incomplete paralysis of the right ulnar nerve, 
no more than a 10 percent evaluation would be indicated, 
given that the veteran experiences only sensory, and not 
motor, impairment of his right upper extremity.  See 
38 C.F.R. § 4.124(a) and Part 4, Code 8516 (2002).  Under 
such circumstances, no more than a 20 percent evaluation for 
the residuals of a shrapnel wound to the right forearm, with 
ulnar nerve neuropathy, is in order.  

Regarding the issue of an increased evaluation for the 
residuals of a shrapnel wound to the right shoulder and upper 
arm, and as noted above, the disability in question does not 
fall within those sections of the rating schedule governing 
muscle injuries which underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
residuals of shrapnel wounds to the right shoulder and upper 
arm may be determined under either the "old" or "new" 
schedular criteria.  

Based on the evidence of record, the veteran's right shoulder 
and upper arm are, at present, essentially asymptomatic.  In 
that regard, on VA orthopedic examination in November 1997, 
the veteran was able to move his right shoulder very well 
against maximum resistance.  There was no evidence of any 
weakness, and range of motion of the right shoulder was 
within normal limits.  

On VA orthopedic examination in June 1999, there was no 
evidence of any muscle, bone, or tendon damage to the 
veteran's right shoulder.  Range of motion was once again 
excellent and full, and strength was likewise excellent.  At 
the time of examination, there was no evidence of fixation, 
or of any muscle loss or atrophy.

The noncompensable evaluation currently in effect 
contemplates the presence of a slight injury to Muscle Group 
III (intrinsic muscles of the shoulder girdle) and/or Muscle 
Group V (the flexor muscles of the elbow).  An increased 
evaluation would require demonstrated evidence of moderate 
impairment of function of either or both of those muscle 
groups.  38 C.F.R. § 4.73 and Part 4, Codes 5303, 5305 
(2002).  Absent evidence of such impairment, the 
noncompensable evaluation currently in effect is appropriate, 
and an increased rating is not warranted.  

Turning to the issue of an effective date earlier than 
February 18, 1997, the Board notes that, pursuant to the 
provisions of 38 U.S.C.A. § 5110(a), "unless specifically 
provided otherwise in this chapter..., a claim for increased 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (2002).  
§ 5110(b)(2) then "specifically provides otherwise" by 
stating as follows:  "the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b) (2002); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (2002) (effective date of award of increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim); Swanson v. West, 
12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 Vet. App. 
511, 520 (1997).  

In the present case, it is apparent that the veteran's 
correspondence requesting an increased evaluation for PTSD 
was received no earlier than February 18, 1997.  During the 
one-year period prior to that date, there was no indication 
that the veteran's service-connected PTSD was such as to 
warrant the assignment of a 50 percent evaluation.  Under 
such circumstances, the effective date assigned for the 50 
percent evaluation in question could be no earlier than 
February 18, 1997.  

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that 
total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 3.340, 4.16 (2002).  Total disability ratings for 
compensation may additionally be assigned where the schedular 
rating for the service-connected service-connected disability 
or disabilities is less than 100 percent when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience in sales, and as a 
cabinetmaker, and at one point worked for General Motors.  
Apparently, the veteran last worked in 1986.  The veteran's 
service-connected disabilities consist of PTSD, evaluated as 
50 percent disabling; the residuals of a shrapnel wound to 
the right forearm with ulnar nerve neuropathy, evaluated as 
20 percent disabling; the residuals of a shrapnel wound to 
the right shoulder and upper arm, evaluated as noncompensably 
disabling; and malaria, evaluated as noncompensably 
disabling.

As noted above, the veteran last worked in December 1986.  
However, the termination of the veteran's employment does not 
appear to be solely the result of his service-connected 
disabilities.  By his own admission, the veteran's PTSD was 
not instrumental in his leaving his most recent employment.  
While according to the veteran, he became and remains 
unemployed due primarily to problems associated with his 
service-connected right hand, that impairment is insufficient 
to warrant the assignment of a total disability rating based 
upon unemployability.  More to the point, as of the time of 
the aforementioned VA orthopedic examination in June 1999, 
the veteran exhibited good grip and grasp in his right hand, 
as well as good strength to dorsiflexion and palmar flexion 
in his right wrist.   While on VA psychiatric examination in 
November 2000, the examiner offered his opinion that the 
veteran's PTSD would "certainly interfere" with his ability 
to work, there is no indication that, due exclusively to the 
PTSD, he is precluded from all forms of substantially gainful 
employment.  Significantly, the veteran has been rejected on 
more than one occasion for an award of Social Security 
disability benefits.

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected disabilities, in and of 
themselves, are insufficient to preclude is participation in 
all forms of substantially gainful employment.  Accordingly, 
a total disability rating based upon individual 
unemployability must be denied.   




ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An evaluation in excess of 20 percent for the residuals of 
shrapnel wounds to the right (major) forearm, with ulnar 
nerve neuropathy, is denied.

An increased (compensable) evaluation for the residuals of 
shrapnel wounds to the right (major) shoulder and upper arm 
is denied.  

An effective date earlier than February 18, 1997, for the 
award of a 50 percent evaluation for PTSD is denied.

A total disability rating based upon individual 
unemployability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

